      Case: 1:19-cv-07013 Document #: 1 Filed: 10/24/19 Page 1 of 13 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

CHRISTIE A. BOWERS, on behalf of              )
herself, and all other plaintiffs similarly   )       No. 19-cv
situated, known and unknown,                  )
                                              )       Honorable Judge
                 Plaintiff,                   )
                                              )       Magistrate Judge
                     v.                       )
                                              )
MIDWEST SEALCOAT, INC., an Illinois           )       JURY DEMAND
corporation, MIDWEST DEVELOPMENT              )
AND LEASING, LLC, an Illinois limited         )
liability corporation, STEPHEN THUER          )
PROPERTIES, STEPHEN THUER ,                   )
Individually, and ROBERT THUER,               )
Individually                                  )

               Defendants.

                                          COMPLAINT

       NOW COMES Plaintiff, CHRISTIE A. BOWERS, on behalf of herself and all other

Plaintiffs similarly situated, by and through her attorneys, JOHN W. BILLHORN AND SAMUEL

D. ENGELSON, and for her Complaint against Defendants MIDWEST SEALCOAT, INC., an

Illinois corporation, MIDWEST DEVELOPMENT               AND   LEASING, LLC, an Illinois limited

liability corporation,    STEPHEN THUER PROPERTIES, an unregistered affiliate business,

STEPHEN THUER, Individually, and ROBERT THUER, Individually (each a “Defendant”,

collectively, the “Defendants”), states as follows:


I.     NATURE OF ACTION

       1.      This action is brought under the Fair Labor Standards Act, 29 U.S.C. §201, et

seq. and the Illinois Minimum Wage Law, 820 ILCS §105/1 et seq.



                                                  1
       Case: 1:19-cv-07013 Document #: 1 Filed: 10/24/19 Page 2 of 13 PageID #:1




II.     JURISDICTION AND VENUE

        2.     Jurisdiction arises under the provisions of the Fair Labor Standards Act, 29

U.S.C. §§ 206-207 and for the supplemental Illinois statutory claim pursuant to 28 U.S.C.

§1367. Venue lies in the Northern District of Illinois in that during all times relevant to the

employment relationship, Plaintiff performed work in this district and is a resident of this

district and Defendant is or was engaged in business in this district.

III.    THE PARTIES

        3.     Defendant, MIDWEST SEALCOAT, INC. (herein referred to as “Defendant” or

“MSI”), operates a construction business that performs asphalt and sealing construction

services including installing new parking lots, personal driveways, private streets, seal coating,

crack filling and line marking. MSI also performs mulching and snow/ice removal services.

MSI is located at 1210 Lyon Road, Batavia, Illinois. Defendant MSI is an “enterprise”

engaged in commerce or in the production of goods for commerce within the meaning of

Section 29 U.S.C. §203(s)(1)(A)(i) and based upon information and belief formed after

reasonably inquiry, satisfies the minimum annual gross sales dollar amount required by 29

U.S.C. §203(s)(1)(A)(ii) or in combination with the other affiliated co-Defendants, satisfies

such minimum. During all relevant times, Defendant was acting directly or indirectly in the

interest of the employer in relation to the employee Plaintiff and the Plaintiff Class and

therefore, as defined under both the federal and state statutes relied upon, is an “employer.”

        4.     Defendant, MIDWEST DEVELOPMENT AND LEASING, LLC (herein referred to

as “Defendant” or “MDL”), operates a real estate development and leasing business. Like

MSI, MDL is located at 1210 Lyon Road, Batavia, Illinois. Defendant MDL is an

“enterprise” engaged in commerce or in the production of goods for commerce within the


                                                2
      Case: 1:19-cv-07013 Document #: 1 Filed: 10/24/19 Page 3 of 13 PageID #:1




meaning of Section 29 U.S.C. §203(s)(1)(A)(i) and based upon information and belief formed

after reasonably inquiry, satisfies the minimum annual gross sales dollar amount required by

29 U.S.C. §203(s)(1)(A)(ii) or in combination with the other affiliated co-Defendants, satisfies

such minimum. During all relevant times, Defendant was acting directly or indirectly in the

interest of the employer in relation to the employee Plaintiff and the Plaintiff Class and

therefore, as defined under both the federal and state statutes relied upon, is an “employer.”

       5.     Defendant, STEPHEN THUER PROPERTIES (herein referred to as “Defendant”

or “STP”), operates a property management business. After thorough investigation by

Plaintiffs’ counsel, STP is not registered with the Illinois Secretary of State’s office and does

not maintain an easily identifiable website or business page. Upon information and belief,

STP is an affiliated or related business to MSI and MDL that is also owned and operated by

an individual Defendant herein, STEPHEN THUER. Upon information and belief, STP

performs business and operates out of the same brick and mortar office as MSI and MDL at

1210 Lyon Road, Batavia, Illinois. Upon additional information and belief, Plaintiff believes

that STP may be a “doing business as” or “d/b/a” designation that Stephen Thuer uses for

himself as an additional business entity. STP is an “enterprise” engaged in commerce or in

the production of goods for commerce within the meaning of Section 29 U.S.C.

§203(s)(1)(A)(i) and based upon information and belief formed after reasonably inquiry,

satisfies the minimum annual gross sales dollar amount required by 29 U.S.C.

§203(s)(1)(A)(ii) or in combination with the other affiliated co-Defendants, satisfies such

minimum. During all relevant times, Defendant was acting directly or indirectly in the

interest of the employer in relation to the employee Plaintiff and the Plaintiff Class and

therefore, as defined under both the federal and state statutes relied upon, is an “employer.”


                                               3
     Case: 1:19-cv-07013 Document #: 1 Filed: 10/24/19 Page 4 of 13 PageID #:1




       6.     Defendant STEPHEN THUER is the owner and President of Defendants MSI,

MDL and STP. In his capacity as owner and president of MSI, MDL and STP, THUER was

vested with the authority to implement and carry out the wage and hour practices of MSI,

MDL and STP. Plaintiff was directed to, and did, communicate all employment issues,

including the wage and hour violations asserted herein, to THUER and THUER in turn

responded to those communications with the authority described above. Thus, at all times

relevant hereto THUER was acting directly or indirectly in the interest of the employer in

relation to the employee Plaintiff and therefore as defined under both the federal and state

statutes relied upon, is an “employer”. and at all times relevant hereto was acting directly or

indirectly in the interest of the employer in relation to the employee Plaintiff and therefore,

as defined under both the federal and state statutes relied upon, is an “employer”.

       7.     Defendant ROBERT THUER is the manager of MSI. In his capacity as manager

of MSI, THUER was vested with the authority to implement and carry out the wage and hour

practices of MSI. Upon information and belief, ROBERT THUER also acted in the same or

similar role for MDL and STP. Plaintiff was directed to, and did, communicate all

employment issues, including the wage and hour violations asserted herein, to THUER and

THUER in turn responded to those communications with the authority described above. Thus,

at all times relevant hereto THUER was acting directly or indirectly in the interest of the

employer in relation to the employee Plaintiff and therefore as defined under both the federal

and state statutes relied upon, is an “employer”. and at all times relevant hereto was acting

directly or indirectly in the interest of the employer in relation to the employee Plaintiff and

therefore as defined under both the federal and state statutes relied upon, is an “employer”.




                                               4
     Case: 1:19-cv-07013 Document #: 1 Filed: 10/24/19 Page 5 of 13 PageID #:1




       8.     The Corporate Defendants, MSI, MDL and STP are related in substantive ways

(i.e. Plaintiff concurrently performed receptionist/office assistant duties as assigned by

STEPHEN THUER for customers of all three (3) entities and received paychecks from all three

(3) entities) and therefore, constitute a single enterprise under the law. At all times relevant

hereto, the corporate Defendants (“Joint Employers”) a) performed related activities; b)

through unified operation or common control; c) for a common business purpose.

       9.     Plaintiff, CHRISTIE A. BOWERS (hereinafter referred to as “Plaintiff”, “the

named Plaintiff” or “Bowers”), is a former employee of Defendants who was employed as an

office assistant and receptionist and performed duties such as answering phones, ordering

office supplies, scheduling meetings, etc. During Bowers’ entire employment, she was paid as

an hourly employee. During Bowers’ employment, Bowers frequently worked in excess of 40

hours per week without compensation at a rate of one and one-half her regular rate of pay

because the Defendants engaged in an “hour banking” practice. This practice resulted in

overtime eligible hours being “banked” and not paid at Bowers’ applicable time and one-half

rate in the week the hours were worked and instead, paid back at Bowers’ straight time rate

at a later date. Because of this practice, Plaintiff was denied overtime pay by Defendants for

hours worked over 40 per work week.

       10.    All other unnamed Plaintiff known and unknown (hereinafter referred to as

“members of the Plaintiff Class” or “similarly situated Plaintiffs”), are past or present

employees who work or worked for Defendants and were also not paid an overtime premium

at a rate of one and one-half their regular rates of pay for hours worked in excess of 40 in a

workweek.




                                               5
      Case: 1:19-cv-07013 Document #: 1 Filed: 10/24/19 Page 6 of 13 PageID #:1




       11.     As an employee performing duties for an enterprise engaged in commerce, the

named Plaintiff and all members of the Plaintiff Class were also engaged in commerce as

defined by the FLSA.

IV.    STATUTORY VIOLATIONS

       Collective Action Under The Fair Labor Standards Act

       12.     Pursuant to the Fair Labor Standards Act, 29 U.S.C. §216(b), Count I of this

action is brought by Plaintiff as an opt-in representative or collective action, on behalf of

herself and other Plaintiffs similarly situated who have been damaged by Defendants’ failure

to comply with 29 U.S.C. §201 et seq. and §251 et seq. Count II alleges a willful violation of the

FLSA and seeks an additional third year of limitations. Count III seeks liquidated damages

under the Fair Labor Standards Act, Section 260.

       Illinois Minimum Wage Law

       13.     Pursuant to the Illinois Minimum Wage Law, 820 ILCS §105/1 et seq., Count

IV of this action is brought by Plaintiff to recover unpaid back wages earned on or before the

date three (3) years prior to the filing of this action. Each and every Plaintiff who joins this

case in the future shall specifically adopt and assert the claims made under this Count IV. The

claims asserted by Plaintiffs herein under the IMWL are proper for certification under Federal

Rule of Civil Procedure 23.


V.     FACTUAL ALLEGATIONS RELEVANT TO ALL COUNTS

       14.     Plaintiff at all times pertinent to the cause of action was employed by

Defendants, said employment being integral and indispensable to Defendants’ business.




                                                6
      Case: 1:19-cv-07013 Document #: 1 Filed: 10/24/19 Page 7 of 13 PageID #:1




       15.     Plaintiff, and members of the Plaintiff Class, on a regular basis worked in excess

of forty (40) hours in a workweek without pay at a rate of time and one-half for such hours

pursuant to the requirements of the federal, state and municipal statutes herein relied upon.

       16.     Plaintiff was employed by Defendants from approximately May 2016 to July

2019 as a receptionist and office assistant.

       17.     Plaintiff performed duties related to answering phones, distributing schedules

assigned by Defendants to Defendants other employees, scheduling meetings and calls, filing,

payment collection, ordering supplies as directed, picking up timecards and dropping off

paychecks at jobsites, and cleaning the office.

       18.     Plaintiff was paid as an hourly employee throughout her employment with

Defendants. Beginning in May 2016, Plaintiff received $14.50 per hour. Eventually, Plaintiff

received a raise to $16.50 per hour. Plaintiff was paid every two weeks.

       19.     Plaintiff clocked in and out during each shift using a time clock activated by

her badge.

       20.     Plaintiff was assigned a regular shift of 7:15 a.m. to 3:30 p.m. five or six days

per week and worked approximately 45 hours per week.

       21.     However, during Defendants’ busy seasons in the spring and summer, Plaintiff

worked significantly more than her regular assigned schedule due to demand. During these

months of the year, Plaintiff worked approximately 50-55 hours per week. At times, Plaintiff

worked as many as 60 hours per week.

       22.     Additionally, Defendants would sometimes require Plaintiff perform work for

Stephen Thuer Properties or Midwest Leasing & Development. When Plaintiff was required

to perform work for these other businesses owned by Defendants, Defendants required



                                                  7
      Case: 1:19-cv-07013 Document #: 1 Filed: 10/24/19 Page 8 of 13 PageID #:1




Plaintiff to record her time on separate timesheets, even though Plaintiff performed this work

at the same office and during the same shifts that she performed work for Midwest Sealcoat.

This additional work performed which Defendants required Plaintiff to record separately

should have been included in the aggregate calculation of her total weekly work hours, and

not assigned to different employers.

       23.    Despite working in excess of 40 hours in most weeks during her employment

with the Joint Employers, Plaintiff, and those similarly situated, were only paid for the first

80 hours of the two-week period. The remaining overtime hours were unpaid and “banked”

by Defendants. The “banked” hours would accumulate over periods of time to be paid out

at her straight time rate later, such as when Plaintiff had a week in which she worked fewer

than 40 hours.

       24.    The Defendants paid these redistributed “banked” overtime hours at the

regular straight time rate of Plaintiff, and those similarly situated, to further avoid overtime

obligations set forth by the statutes referenced herein.

       25.    When Defendants paid the “banked” hours back to employees such as Plaintiff,

the banked hours were paid back only at the straight time rates of pay. In an effort to conceal

their non-payment of overtime to Plaintiff and members of the Plaintiff Class, Defendants

paid back the banked hours outside of their regular ADP payroll system for Midwest Sealcoat.

Instead, Defendants paid Plaintiff’s, and members of the Plaintiff Class’, banked hours with

either cash or through company checks from “Midwest Development & Leasing” or “Stephen

Thuer Properties”. This practice enabled Defendants to make the payroll records for these

separate but commonly owned entities appear compliant.




                                                8
     Case: 1:19-cv-07013 Document #: 1 Filed: 10/24/19 Page 9 of 13 PageID #:1




       26.    The “banked” hours accumulated by Plaintiff were often displayed directly on

Plaintiff’s paystubs, indicating that Defendants hour-banking practice was embedded in its

payroll software.

       27.    Defendants’ payment of some wages to Plaintiff in cash in order to avoid the

overtime provisions of the federal and state statutes relied upon herein decreased the amount

of payroll taxes paid by Defendants to the United States Treasury and deprived Plaintiff and

members of the Plaintiff Class of contributions to Social Security, Medicare and Medicaid.

       28.    Plaintiff also believes there were certain hours worked by her that were

“banked” by Defendants, but not reapplied and paid back at all, resulting in non-payment of

both her straight time pay and overtime premium.

       29.    The total number of hours worked by Plaintiff and members of the Plaintiff

Class, and therefore the total number of overtime hours for which additional compensation

is owed, is information substantially, if not completely, within the control and possession of

Defendants, in that Defendants recorded or should have recorded such hours pursuant to the

record keeping requirements found Title 29 CFR, Part 516. To the extent Defendants

lack the records required by 29 CFR Part 516, Plaintiff and the Plaintiff class will be capable

of providing reasonable estimates of that time, as permitted by law.

       30.    The claims brought herein by the named Plaintiff are based on non-compliant

practices and policies implemented by the Defendants and are identical or similar to the

claims of other past and present employees who were subject to the same non-compliant

policies and practices alleged herein. Those past and present employees are entitled to receive

Notice of these proceedings and afforded opportunity to join their individual claims.




                                               9
     Case: 1:19-cv-07013 Document #: 1 Filed: 10/24/19 Page 10 of 13 PageID #:1




                                          COUNT I

                    VIOLATION OF FAIR LABOR STANDARDS ACT

       1-30. Paragraphs 1 through 30 are re-alleged and incorporated as though set forth

fully herein as paragraphs 1 through 30 of this Count I.

       31.     Pursuant to the Fair Labor Standards Act, 29 U.S.C. §201 et seq, Plaintiff, and

members of the Plaintiff Class, are entitled to compensation for all hours worked and

compensation at a rate not less than one and one-half times the regular rate of pay for all

hours worked in excess of forty (40) hours, in any week during the two (2) years preceding

the filing of this action.

       32.     Defendants have at all times relevant hereto failed and refused to pay

compensation to Plaintiff, and the Plaintiff Class, as described above.

       WHEREFORE, Plaintiff, on behalf of herself and all other Plaintiffs similarly situated,

known and unknown, respectfully requests this Court to enter an order awarding:

        (a)    back pay equal to the amount of all unpaid overtime compensation for the
two (2) years preceding the filing of this Complaint, according to the applicable statute of
limitations;

     (b)    prejudgment interest with respect to the total amount of unpaid overtime
compensation;
      (c)    Plaintiff’s reasonable attorneys’ fees and costs incurred as a result of
Defendants’ violations of the Fair Labor Standards Act; and,

      (d)    such additional relief as the Court deems appropriate under the
circumstances.

                                         COUNT II

          WILLFUL VIOLATION OF THE FAIR LABOR STANDARDS ACT

       1-32. Paragraphs 1 through 32 of Count I are realleged and incorporated as though

set forth fully herein as Paragraphs 1 through 32 of Count II.


                                              10
     Case: 1:19-cv-07013 Document #: 1 Filed: 10/24/19 Page 11 of 13 PageID #:1




       33.     Defendants’ actions as complained of above were done with Defendants’

knowledge that the compensation policies and practices at issue were in violation of the

statutes alleged, or with a reckless disregard for whether or not the policies and practices were

in violation of those statutes. Through legal counsel as well as industry experience and

custom, Defendants possessed ample access to the regulations and statutory provisions

relating to the state and federal laws recited herein, but either failed to seek out such

information and guidance or did seek out the information and guidance but failed to adhere

to the principles of compliance as stated.

       34.     Pursuant to the Fair Labor Standards Act, Plaintiff is entitled to compensation

at a rate not less than one and one-half times her regular rate of pay for all hours worked in

excess of forty (40) in the three (3) years preceding the filing of this complaint.

       WHEREFORE, Plaintiff, on behalf of herself and all other Plaintiffs similarly

situated, known and unknown, respectfully requests this Court to enter an order awarding:

       (a)    back pay equal to the amount of all unpaid compensation for one (1)
additional year, totaling three (3) years preceding the filing of this Complaint;
     (b)    prejudgment interest with respect to the amount of unpaid overtime
compensation;

      (c)    Plaintiff’s reasonable attorneys’ fees and Court costs incurred as a result of
Defendants’ violation of the Fair Labor Standards Act; and

       (d)     such additional relief the Court deems appropriate under the circumstances.




                                                11
     Case: 1:19-cv-07013 Document #: 1 Filed: 10/24/19 Page 12 of 13 PageID #:1




                                         COUNT III

                           LIQUIDATED DAMAGES
                    UNDER THE FAIR LABOR STANDARDS ACT


       1-34. Paragraphs 1 through 34 of Count II are re-alleged and incorporated as though

set forth fully herein as Paragraphs 1 through 34 of Count III.

       35.    In denying Plaintiff compensation as described above, Defendants’ acts were

not based upon good faith or reasonable grounds. Through legal counsel as well as industry

experience and custom, Defendants possessed ample access to the regulations and statutory
provisions relating to the state and federal laws recited herein, but either failed to seek out

such information and guidance or did seek out the information and guidance but failed to

adhere to the principles of compliance as stated.

       36.    Plaintiff is entitled to liquidated damages equal to the amount of all unpaid

compensation, pursuant to 29 U.S.C. §260.

       WHEREFORE, Plaintiff, on behalf of herself and all other Plaintiffs similarly situated,

known and unknown, respectfully requests this Court to enter an order awarding:

       (a)    liquidated damages equal to the amount of all unpaid compensation;

      (b)    Plaintiff’s reasonable attorneys’ fees and costs incurred as a result of
Defendants’ violation of the Fair Labor Standards Act; and

      (c)    for such additional relief the Court deems appropriate under the
circumstances.

                                         COUNT IV

                    SUPPLEMENTAL STATE LAW CLAIM
              VIOLATION OF THE ILLINOIS MINIMUM WAGE LAW

       1-36. Paragraphs 1 through 36 of Count III are re-alleged and incorporated as though

set forth fully herein as Paragraphs 1 through 36 of this Count IV.

       37.     As described in the foregoing paragraphs, Defendants’ compensation policies
and practices are in violation of the Illinois Minimum Wage Law, 820 ILCS §115/1 et seq.


                                              12
     Case: 1:19-cv-07013 Document #: 1 Filed: 10/24/19 Page 13 of 13 PageID #:1




       38.    The Illinois Minimum Wage Law provides that an employer who fails to pay

the required amount of wages due an employee under the law shall be liable to the underpaid

employee or employees for the unpaid wages and for an additional penalty in the amount of

2% of the amount of such underpayments for each month following the date such

underpayments remain unpaid.

       39.    Defendants’ failure to pay compensation as described above, has been willful

and/or in bad faith.

       WHEREFORE, Plaintiff, respectfully requests this Court to enter an order:

       (a)     declaring and decreeing Defendants’ compensation practices as described
herein, and such other violations which may come to light during the prosecution of this
matter, in violation of the provisions of the Illinois Minimum Wage Law;

        (b)     awarding an amount of damages, to be shown by the evidence, to which
Plaintiff is entitled;

       (c)    allowing this Court to retain jurisdiction of the case until such time it is
assured Defendants have remedied the compensation policies and practices complained of
herein and are determined to be in full compliance with the law;
        (d)    directing Defendants to pay to Plaintiff’s reasonable attorneys’ fees, costs, and
litigation expenses, as provided by statute;


                                                   Respectfully submitted,

                                                   Electronically Filed 10/24/2019

                                                   /s/ John W. Billhorn
                                                   ___________________________
                                                   John William Billhorn

                                                   Attorney for Plaintiff, and all other
                                                   Plaintiffs similarly situated, known or
                                                   unknown.

                                                   BILLHORN LAW FIRM
                                                   53 West Jackson Blvd., Suite 401
                                                   Chicago, IL 60604
                                                   (312) 853-1450


                                              13
